Order filed July 10, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00585-CV
                                    ____________

                   IN RE MERCEDES MARTINEZ, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               247th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-08674

                                     ORDER

      On July 10, 2015, relator Mercedes Martinez filed a petition for writ of
mandamus with this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. Relator asks this court to order the Honorable John
Schmude, presiding judge of the 247th District Court of Harris County, to: (1) set
aside an Agreed Final Decree of Divorce; (2) set aside an order of enforcement; (3)
set aside a finding of contempt entered by a visiting judge; and (4) enter judgment
on the parties’ mediated settlement agreement.

      It appears from the facts stated in the petition that relator’s request for relief
requires further consideration and that relator will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. P. 52.8(b), 52.10.

      We therefore ORDER that the contempt hearing set for July 13, 2015, at
9:30 a.m. in the court below be stayed until final decision by this court on relator’s
petition for writ of mandamus, or until further orders of this court.

      A response to the petition is hereby requested to be filed on or before
July 27, 2015.

                                   PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.